PER CURIAM.
Judgment of the Municipal Court reversed, and new trial ordered, costs to abide the event, upon the ground that, if the defendant is liable at all, such liability did not arise for a period prior to about the 1st of October, 1902, and that the proof as to the quantity of material furnished and the reasonable price thereof during that time is too vague and indefinite to base any judgment thereon. See, also, 127 App. Div. 927, 111 N. Y. Supp. 1116; 129 App. Div. 917, 114 N. Y. Supp. 1124.